PER CURIAM.
Affirmed. The appellant complains that the trial court erred in denying her motion to *1246dismiss pursuant to Florida Rule of Civil Procedure 1.070(i) because the only evidence of good cause was based on the unsworn statements of counsel at the hearing. Not only did the appellant not object on those grounds to the trial court, but her attorney actually confirmed one of the facts relayed by the appellee’s counsel. The appellant cannot argue on appeal an issue she did not raise to the trial court except in cases of fundamental error. This case does not present such an issue.
GUNTHER, C.J., and WARNER and KLEIN, JJ., concur.